               Case 2:20-cv-02272-EJY Document 22 Filed 08/16/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13   DENISE ROGERS,                                 )
                                                    )   Case No.: 2:20-cv-02272-EJY
14                  Plaintiff,                      )
                                                    )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                     )   TIME
                                                    )
16   KILOLO KIJAKAZI,                               )   (FIRST REQUEST)
     Acting Commissioner of Social Security,1       )
17                                                  )
                    Defendant.                      )
18                                                  )

19

20

21

22

23

24
     1
25    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
                 Case 2:20-cv-02272-EJY Document 22 Filed 08/16/21 Page 2 of 3




 1          Defendant, the Commissioner of Social Security (the “Commissioner”), through the undersigned
 2   counsel, hereby requests an extension of time to file her Cross-Motion to Affirm and Response to
 3   Plaintiff’s Motion for Reversal and/or Remand in this case. In support of this request, the Commissioner
 4   respectfully states as follows:
 5          1.      Primary responsibility for handling this case has been delegated to the Office of the
 6   Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).
 7          2.      Defendant’s response to Plaintiff’s opening brief is currently due August 18, 2021.
 8   Defendant has not previously requested an extension of time for this deadline.
 9          3.      The Region IX Office currently handles all district and circuit court litigation involving
10   the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and Guam.
11          4.      The Region IX Office employs 47 staff attorneys, of whom 27 handle civil litigation
12   involving the Social Security program in these eight assigned jurisdictions, at least part-time. Between
13   July 15, 2021, and August 14, 2021, the Region IX Office has 247 district court briefs due in the
14   jurisdictions it handles. In addition, the Region IX Office has five appellate cases requiring briefing
15   before the United States Court of Appeals for the Ninth Circuit during that period.
16          5.      In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office
17   maintain other workload responsibilities, with most of them dedicating 40 percent or more of their time
18   to these workloads. The Region IX Office provides a full range of legal services as counsel for the Social
19   Security Administration, in a region that covers four states (including the most populous state in the
20   nation) and three territories. These other workloads include employment litigation; civil rights
21   investigations; bankruptcy matters; and requests for legal advice on wide-ranging topics, including
22   employee conduct and performance, reasonable accommodation, hostile work environment, ethics,
23   Privacy Act and disclosure, torts, property, and contracts.
24          6.      The undersigned attorney has eight briefs due in district court cases over the next month.
25   This number is expected to increase in the next week, with more Plaintiff’s briefs to be filed. In addition
26   to cases in the active briefing stage, the undersigned must also allocate time to work on cases in other



     Unopposed Mot. for Ext.; 2:20-cv-01801-JAD-BNW 1
                    Case 2:20-cv-02272-EJY Document 22 Filed 08/16/21 Page 3 of 3




 1   stages of litigation. Since Plaintiff’s opening brief was filed, the undersigned has worked on over 25
 2   district court cases at varying stages of litigation. Counsel is also responsible for other substantive non-
 3   litigation matters in the Region IX Office.
 4             7.      Due to the volume of the overall workload within the Region IX Office, neither the
 5   undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete
 6   briefing by the current due date of August 18, 2021. Therefore, Defendant seeks an extension of 14 days,
 7   until September 1, 2021, to respond to Plaintiff’s motion.
 8             8.      This request is made in good faith and is not intended to delay the proceedings in this
 9   matter.
10             9.      On August 16, 2021, counsel for Defendant conferred with Plaintiff’s counsel, who has no
11   opposition to this motion.
12             WHEREFORE, Defendant requests until September 1, 2021, to respond to Plaintiff’s Motion for
13   Reversal and/or Remand.
14

15             Dated: August 16, 2021
                                                             CHRISTOPHER CHIOU
16                                                           Acting United States Attorney
17                                                           /s/ Allison J. Cheung
                                                             ALLISON J. CHEUNG
18                                                           Special Assistant United States Attorney
19

20

21
                                                             IT IS SO ORDERED:
22

23                                                           UNITED STATES MAGISTRATE JUDGE
24
                                                             DATED: August 16, 2021
25

26



     Unopposed Mot. for Ext.; 2:20-cv-01801-JAD-BNW 2
